DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 1/28/2021, has been entered and carefully considered.  Claim 27 is amended, claim 25 is canceled, and claims 33-35 are added. Claims 8-24 and 26-35 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments filed on 1/28/2021, pages 9-11, with respect to the rejected independent claims 8, 14, 27 and 28 have been fully considered but are not persuasive, and the arguments with respect to the newly added claims 33-35 are moot in view of new grounds of rejection.
Applicant argues that (1) “Ludwig simply describes that two alternative parameters (maximum data rate or parameters of a token bucket) could be applied as  discloses that the switching to cut-through transferring is made only when two conditions, i.e., conditions concerning transmission rate and buffer size are fulfilled. The examiner respectfully disagrees.

Regarding the first argument, examiner notes, token bucket is described as an addition criterion for controlling a data rate, which will be trigger a modification in case of both excessive average data rate and excessive burst sizes [0038].  The claim recites a cut-through mode, which transfers the received frame based the data rate without considering a frame length. The data rate is calculated based on a frame length and the reception timing of a previously received frame. Thus, a frame length is being considered for the data rate calculation. As presented in office action, Ludwig [0037] describes a measured data rate is calculated is based on the number of data packets received per interval of time and the size of the data packets as the conditioning criterion for policing the transmission of  the data packets at the receiver. Thus, this data rate is measured based on the previously received frame as a criterion for transmission of the current received first frame. 

Regarding the second argument, applicant argues that the size of Kwan's VOQ buffer is directly related to the frame length of the incoming frame, which will be 
Kwan’s Fig. 4, [0019-0021] simply shows a method for determining whether to transmitted in a cut-through mode or store-and-forward mode based on the VOQ size by comparing the VOQ buffer size to a predefined threshold, because the ingress device 320 comprising a VOQ 330 with a finite buffer size (i.e., limited buffer capacity) [0019]. Comparing the buffer size with a threshold is just a packet shaper that paces the data packets to change the effective transmission rate, which has nothing to do with the packet size.  
As presented in the office action, Kwan ([Para. 0009-0011, 0016-0017] describes two packet switching modes, namely: cut-through mode and store-and-forward switching. Specifically, “cut-through switches typically begin forwarding data packets as soon as a first portion of a data packet arrives in to the switch,” and “cut-through switches have the advantage of being faster than store-and-forward switches. Since cut-through switches examine less information prior to forwarding data packets, the size of an incoming data packet is largely irrelevant to the cut-through switch, as long as the ingress data rate (i.e., the rate at which the data enters the cut-through buffer) matches the egress data rate.” Fig. 2 shows one embodiment of the system in which cut-through switching occurs, where, each ingress device comprises a virtual output queue (VOQ) 230. For example, if data packets from the ingress device 220 having an ingress transmission rate of 10 GB per second matching egress transmission rate of 10 GB per second of the egress device 240, the data packets from the ingress device 220 a are switched at the egress device 240 through the cut-through buffer 270. It is clear that the 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 8-11, 14, 26-28 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (Pub. No: US 2017/0187589), hereinafter Pope, in view of Ludwig et al. (US 2010/0046374), hereinafter Ludwig, and further in view of Kwan et al. (US 2014/0043974), hereinafter Kwan.

Regarding Claim 8, Pope teaches a communication apparatus comprising: processing circuitry ([Para. 0062-0063, 0069, 0113] Fig. 1, the host computing device may comprise one or more processors), configured to: 
when the processor is notified of start of reception of a first frame ([Para. 0068-0069, 0071-0072] describes the network interface receives a frame including data packets from the host. The MAC of the network interface is notified the start of a frame (first frame) has arrived at the network interface device and is presented to the MAC for transmission. For low latency operation, the transfer of frame data to the network interface device may be made using processor input/output, where the MAC may calculate the Ethernet FCS in a cut-through manner and start transmission before the complete packet for transmission has been received (i.e., cut-through mode)), determine whether to discard or transfer the first frame based on rate information ([Para. 0044] determining data rate of the received data (first frame) based on a threshold rate information (i.e., regardless of the frame length). [Para. 0111-0112, 0130]  the MAC of the interface reads data and if determined that the rate at which data is received is too low (below a predefined rate), the receiver would discard the frame). 
 rate information indicating an amount of data per unit time calculated based on a frame length and reception timing of a previously-received frame before the first frame; and transfer the first frame in a cut-through mode when the processor determines to transfer the first frame.
Ludwig teaches rate information indicating an amount of data per unit time calculated based on a frame length and reception timing of a previously-received frame received before the first frame ([Para. 0037] describes a measured data rate is calculated is based on the number of data packets received per interval of time and the size of the data packets as the conditioning criterion (conformance parameter based on prior data packets of the same flow [0067]) for policing the transmission of  the data packets at the receiver. Thus, this data rate is measured based on the previously received frame).  
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of discarding malformed frames based on receiving data rate from Pope and the teaching of determining an agreed data rate for controlling data transmission from Ludwig to improve the QoS. 
The combination of Pope and Ludwig does not explicitly disclose transfer the first frame regardless of a frame length of the first frame in a cut-through mode when the processor determines to transfer the first frame. 
Kwan teaches transfer the first frame regardless of a frame length of the first frame in a cut-through mode when the processor determines to transfer the first frame ([Para. 0009-0011, 0016-0017] describes a cut-through switches forwarding data 
The cut-through switches typically begin forwarding data packets as soon as a first portion of a data packet arrives in to the switch. If the data rate match the transmission rate, then the data packet is eligible for cut-through switching. Fig. 2 shows the data packets from the ingress device 220 are switched at the egress device 240 through the cut-through buffer (i.e., cut-through mode)).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of determining malformed frame based on receiving data rate from Pope and Ludwig, and the teaching of using cut-through switching from Kwan to reduce packet latency.

Regarding Claim 9, the combination of Pope, Ludwig and Kwan, Pope further teaches comprising: the processor (Fig. 1, the host computing device 101 may comprise one or more processors and one or more memories) further configured to determine whether there is an error in a received frame ([Para. 0099, 0107, 0118-0120] the network interface includes a media access controller (MAC) 402 (i.e., error detector) (Fig. 4) that check error detection bits and discard malformed frames and a packet checker (Fig. 7)) that checking error detection bits for dealing with received packets such as checking the received bad packet), the determination to discard the first frame is based on determining that there is an error in the received frame ([Para. 0107, 0119] The MAC checking error detection bits (FCS) in a received frame and discarding malformed frames (there is an error in the frames). Also, the packet checker will check 
Pope dose not disclose the rate information is calculated based on a frame length of a frame, among the previously-received frames, after determining that there is no error in the received frame. 
Ludwig teaches the rate information is calculated based on a frame length of a frame, among the previously-received frames, after determining that there is no error in the received frame ([Para. 0033, 0037] describe the receiver obtains required information (agreed data rate information) like a measured data rate of received data packet (previously received packets). The measured data rate is calculated is based on the number of data packets received per interval of time and the size of the data packets as the conditioning criterion for policing the transmission of  the data packets at the receiver. Thus, this data rate is measured based on the previously received frame).  
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of determining malformed frame based on receiving data rate from Pope and Ludwig, and the teaching of using cut-through switching from Kwan to reduce packet latency.

Regarding Claim 10, the combination of Pope, Ludwig and Kwan, Pope further teaches comprising: the processing circuitry further configured to calculate an error rate (e.g., underrun of a data rate) of a received frame based on a result of error detection ([Para 0044, 0107, 0116] the method may comprise determining an underrun condition 

Regarding Claim 11, the combination of Pope, Ludwig and Kwan, Pope further teaches comprising: the processing circuitry further configured to determine whether there is an error in a received frame ([Para. 0099, 0107, 0118-0120] the network interface includes a media access controller (MAC) 402 (i.e., error detector) (Fig. 4) that check error detection bits and discard malformed frames and a packet checker (Fig. 7)) that checking error detection bits for dealing with received packets such as checking the received bad packet); and calculate an error rate of a received frame based on a result of error detection ([Para 0044, 0107, 0116] the method may comprise determining an underrun condition in response to one of: a data rate of data being received being less than a threshold rate. Monitor the rate at which the data is received and may detect that an underrun condition will occur if the rate is too low (error rate) on the basis of the detection result that the rate is too low based on calculation of the FCS), and to determine whether to discard the first frame based on the calculated error rate, wherein the communication apparatus discards the first frame determined to be discarded 

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 8 as being unpatentable over Pope, in view Ludwig and Kwan. 

Regarding Claim 26, the combination of Pope, Ludwig and Kwan, Pope further teaches wherein upon detecting the start of reception of the first frame ([Para. 0068-0069] describes the MAC of the network interface is notified (i.e., detecting) the start of a frame has arrived at the network interface device), and the processing circuitry determines whether to discard or transfer the first frame ([Para. 0070-0071, 0108, 0123, 0130-0131] describe during the transmit operation, transferring a Ethernet frame to the network interface in a cut-through manner (e.g., the Ethernet FCS since this information is only required after all other frame information has been received).
Pope does not disclose the processor retains a beginning to a middle of the first frame from a time of the start of reception of the first frame until a time when the processing circuitry determines whether to discard or transfer the first frame, and the processing circuitry transfer the first frame in the cut-through mode when the processing circuitry determines to transfer the first frame.
Kwan further teaches the processing circuitry retains a beginning to a middle of the first frame from a time of the start of reception of the first frame until a time when the 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of determining malformed frame based on receiving data rate from Pope and Ludwig, and the teaching of using cut-through switching from Kwan to reduce packet latency.

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 8 as being unpatentable over Pope, in view Ludwig and Kwan. Pope further teaches a processing circuit that is included in a communication apparatus and causes the communication apparatus comprising: a processor; a memory configured to store instructions that are operable, when executed by the processor ([Para. 0113] monitoring unit may be embodied in a purpose specific circuit in the network interface device 202 that includes a software module stored in a memory of the 

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 8 as being unpatentable over Pope, in view Ludwig and Kwan. Pope further teaches a computer readable medium that stores a program for controlling a communication apparatus to execute processes ([Para. 0062-0063, 0069, 0113] Fig. 1, the host computing device may comprise one or more processors and one or more memories with store instructions or software module stored in memory configured to run on a processor).
Regarding Claim 33, the combination of Pope, Ludwig and Kwan, Pope further teaches wherein the processing circuitry ([Para. 0062-0063, 0069, 0113] Fig. 1, the host computing device may comprise one or more processors), is further configured to being notified of the start of reception of the first frame ([Para. 0069-0077,] describes the network interface receives a frame including data packets from the host. The MAC of the network interface is notified the start of a frame (first frame) has arrived at the network interface device for transmission.
Pope does not disclose prior reception of the first frame determine the frame length of the previously-received frame in parallel with determining whether to discard or transfer the previously-received frame.
Ludwig teaches prior reception of the first frame determine the frame length of the previously-received frame in parallel with determining whether to discard or transfer 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of determining malformed frame based on receiving data rate from Pope and Ludwig, and the teaching of using cut-through switching from Kwan to reduce packet latency.
 
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 33.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 33.

7.	Claims 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pope, in view of Ludwig and Kwan as applied to claims 8-11 respectively above, and further in view of Zhang et al. (US 2004/0064560), hereinafter Zhang.

Regarding Claim 12, The combination of Pope, Ludwig and Kwan does not disclose wherein the processor obtains the rate information for each traffic type of the previously-received frame and determines whether to discard the first frame for each traffic type of the first frame.
Zhang teaches wherein the processor obtains the rate information for each traffic type of the previously-received frame and determines whether to discard the first frame for each traffic type of the first frame ([Para. 0003] describes the each type of service may have its own bandwidth requirements. For example, video service and the Internet access service require different bandwidth. [Para. 0021, 0035-0036] the provisioning scheme for a particular service may first be stored in a service profile and monitor the traffic rate (the rate information for the traffic type such as the traffic of the video services [0003]) and the traffic discarder coupled to the host object may discard certain packets (within a frame) when the rate exceeds the limit).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pope, Ludwig, Kwan and Zhang to improve the Quality of Service for a subscriber.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 12.

8.	Claims 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pope, in view of Ludwig and Kwan as applied to claims 8-11 respectively above, and further in view of Oberman et al. (US 2002/0118692), hereinafter Oberman.

Regarding Claim 13, the combination of Pope, Ludwig and Kwan does not disclose comprising: a plurality of ports; a switch processor to multiplex frames received by two or more ports among the ports; wherein determine, on a port-by-port basis, whether a received frame is to be transferred in a cut-through mode or a store-and-forward mode, outputs, to the switch processor, a frame to be transferred in the store-and- forward mode, and outputs, a frame to be transferred in the cut-through mode.
Oberman teaches comprising: a plurality of ports ([Para. 0047] Fig. 1, switch with switch fabric140 may support multiple ports for input and output); and a switch processor ([Para. 0045] Fig. 1 shows a switch fabric including multiplexer, MUX 428) to multiplex frames received by two or more ports among the ports ([Para. 0042-0049, 0060-0062] the switch fabric may have input ports and outputs implemented to support larger numbers of ports. Fig. 8 shows the multiplexer 620, with multiplexing logic, may multiplex receive packets from selected input ports of the ingress packet interface); wherein the processor determine, on a port-by-port basis, whether a received frame is to be transferred in a cut-through mode or a store-and-forward mode, ([Para. 0016, 0042, 0045, 0050-0052, 0060-0061, 0082-0083] Fig. 13, shows the switch fabric may 
outputs, to the switch processor a frame to be transferred in the store-and- forward mode, and outputs a frame to be transferred in the cut-through mode [Para. 0014-0015] the network switch includes the data transport logic, which coupled between the input ports the output ports and memory, may be configured to store the packet to the RAM and transfer packet from the RAM to the corresponding output port, and a cut-through operation by routing the packet from the input port to the output port (without first storing the data into the RAM). [Para. 0058] the controller may perform store-and- forward operation from the input block to the output block as shown in Fig. 1. [Para. 0090-0091] Figs. 14 and15 shows a access controller includes cut-through logic 720 perform cut-through routing between the two media access controllers 710A and 710B.
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pope, Ludwig, Kwan and Oberman to implement cut-through and early-forwarding switch to allow efficient communication.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 13.

9.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pope, in view of Ludwig, Kwan and Zhang as applied to claims 12, and 15-17 respectively above, and further in view of Oberman.

Regarding Claim 21, the combination of Pope, Ludwig, Kwan and Zhang does not disclose comprising: a plurality of ports; and a switch processor to multiplex frames received by two or more ports among the ports; wherein the processor determines, on a port-by-port basis, whether a received frame is to be transferred in a cut-through mode or a store-and-forward mode, wherein outputs, to the switch processor, a frame to be transferred in the store-and- forward mode, and outputs, a frame to be transferred in the cut-through mode.
Oberman teaches comprising: a plurality of ports ([Para. 0047] Fig. 1, switch with switch fabric140 may support multiple ports for input and output); and a switch processor ([Para. 0045] Fig. 1 shows a switch fabric including multiplexer, MUX 428) to multiplex frames received by two or more ports among the ports ([Para. 0042-0049, 0060-0062] the switch fabric may have input ports and outputs implemented to support larger numbers of ports. Fig. 8 shows the multiplexer 620, with multiplexing logic, may 
outputs, to the switch processor a frame to be transferred in the store-and- forward mode, and outputs a frame to be transferred in the cut-through mode [Para. 0014-0015] the network switch includes the data transport logic, which coupled between the input ports the output ports and memory, may be configured to store the packet to the RAM and transfer packet from the RAM to the corresponding output port, and a cut-through operation by routing the packet from the input port to the output port (without first storing the data into the RAM). [Para. 0058] the controller may perform store-and- forward operation from the input block to the output block as shown in Fig. 1. [Para. 0090-0091] Figs. 14 and15 shows a access controller includes cut-through logic 720 perform cut-through routing between the two media access controllers 710A and 710B.
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pope, Ludwig, Kwan, Zhang and Oberman to implement cut-through and early-forwarding switch to allow efficient communication.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 21.

10.	Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pope, in view of Ludwig and Kwan as applied to claims 8, 14, 27 and 28 respectively above, and further in view of Benny Bing (US 2011/0032429), hereinafter Bing.

Regarding Claim 29, the combination of Pope, Ludwig and Kwan, Pope further teaches wherein the processing circuitry does not use the length of the first frame for a determination of whether to discard or transfer the first frame ([Para. 0044] determining data rate of the received data (first frame) based on a threshold rate information (i.e., regardless of the frame length of the received frame). [Para. 0111-0112, 0130]  the MAC of the interface reads data and if determined that the rate at which data is received is too low (below a predefined rate), the receiver would discard the frame. That is, the receiver does not use the frame length for a determination whether to discard or transfer).
 Pope, Ludwig and Kwan does not disclose uses the length of the first frame for a determination of whether to discard or transfer a frame to be received after the first frame. 
Bing teaches uses the length of the first frame (i.e., previous frame) for a determination of whether to discard or transfer a frame to be received after the first frame ([Para. 0005, 0045-0047] describe determination of whether to drop the frame or transmitting it based on the computed frame size (frame length) of the previous frames and the computed frame size may be maintained for each new frame is received).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pope, Ludwig, Kwan and Bing to improve the quality of viewing experience to the subscriber.

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 29.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20190266132, Rubenstein et al. disclose System and method for information slingshot over a network tapestry and granularity of a tick.
US9210048, Marr et al. disclose Clustered dispersion of resource use in shared computing environments.
US20120057601, Voruganti et al. disclose accurate measurement of packet size in cut-through mode.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER K MAK/
Examiner, Art Unit 2413                                                                                                                                                                                             



/UN C CHO/Supervisory Patent Examiner, Art Unit 2413